Citation Nr: 0735131	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  02-11 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
July 1989 and again from December 1990 to June 1991.  He died 
in September 2001.  The appellant is the veteran's father.  

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision, 
in which the RO denied entitlement to service connection for 
the cause of the veteran's death.  

The appellant and his wife testified before the undersigned 
Acting Veterans Law Judge (VLJ) in January 2003; a transcript 
of that hearing is of record.  

In September 2003, the claim was remanded by the Board for 
further notice and development.  

In a February 2006 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  

In a June 2007 Order, the Court granted a joint motion for an 
order vacating the Board decision and incorporating the terms 
of the joint motion (filed by representatives for both 
parties), and returned the matter to the Board for compliance 
with the instructions in the joint motion.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

In light of instructions raised in the joint motion, and the 
Board's review of the claims file, further RO action on this 
matter is warranted.

The appellant contends that service connection for the cause 
of the veteran's death is warranted because he maintains that 
the veteran's fatal transitional cell carcinoma of the 
bladder (which led to his death) was caused by his exposure 
to chemicals in military service during Desert Storm.

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  It is not sufficient to show that the service-
connected disability casually shared in producing death; 
rather, a causal connection must be shown.  Id.

As noted by the parties in the joint motion, in September 
2003, the Board remanded the claim on appeal for additional 
notice and development, readjudication of the matter, and, if 
the claim remained denied, issuance of a supplemental 
statement of the case (SSOC).  In compliance with the Board's 
remand, in March 2004 and December 2005, the RO notified the 
claimant and his representative of the information and 
evidence that is necessary to substantiate the claim and 
asked him to provide any evidence in his possession that 
pertains to the claim consistent with the provisions of 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Since the veteran was not service connected for any 
disability prior to his death, the Board finds that the RO's 
notice to the appellant met the requirements of Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), as regards to an 
explanation of the evidence and information required to 
substantiate a Dependency and Indemnity Compensation (DIC) 
claim based on a condition not yet service connected.  

On remand, the RO also obtained, and associated with the 
claims file, medical records from the Phoenix, Arizona VA 
Medical Center, Dr. M. B. L., and the Banner Thunderbird 
Medical Center, service personnel records clarifying the 
veteran's dates of active military service including any 
foreign or overseas service, and a VA medical opinion as to 
whether the veteran's cause of death was related to his 
military service.  However, as the parties point out in the 
joint motion, although the RO has requested records from Drs. 
P. B., T. A. and C. D., the RO did not inform the appellant 
that none of these doctors has responded and furnished the 
requested records.  And, although the RO sent a letter to the 
Arizona National Guard in December 2005 asking the National 
Guard to verify whether the veteran served in or around 
Khamisiyah, Iraq, during the period from March 10, to 
March 13, 1991, in compliance with the Board's remand, the RO 
did not inform the appellant that it did not receive a 
response and that it did not contact the service department, 
the Department of the Army.  In this regard, the Board points 
out that, in a May 2003 response, the Adjutant General of the 
Arizona National Guard informed VA that it should contact 
Lieutenant Colonel (LTC) J.E. (name withheld), who was the 
Commander of the 259th Engineer Company during Desert 
Shield/Desert Storm.  The RO did not follow up with LTC J.E.  
Finally, the RO failed to issue an SSOC, explaining the 
reasons and bases for continuing its denial of the 
appellant's claim, especially given the Board's remand 
instructions and the receipt of additional medical evidence 
and hearing testimony added to the record after issuance of 
the July 2002 statement of the case (SOC).  See 38 C.F.R. 
§§ 19.9, 19.31 (2007).  Compliance with the joint motion and 
the Board's prior remand instructions must be accomplished 
before further Board action on the appellant's claim.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a remand by 
the Board confers upon a claimant, as a matter of law, the 
right to compliance with remand orders).  

In light of the fact that the VA medical review and opinion 
was given before any private medical records were added to 
the file, the Board finds that another medical opinion to 
determine whether the veteran's cause of death was related to 
service, based on full review of the record and supported by 
stated rationale, is needed to fairly resolve the claim on 
appeal.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the appellant should explain that 
he has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2006) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO should also invite 
the appellant to submit all evidence in his possession.  
Additionally, the RO should ensure that its notice to the 
appellant meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)-particularly as regards 
assignment of an effective date-as appropriate (not 
previously provided with regard to the issue on appeal).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
readjudicating the claim on appeal.  The RO's readjudication 
of the claim should include consideration of all evidence 
added to the record since the RO's last adjudication of the 
claim.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
invite the appellant to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  
Specifically, the RO should make another 
attempt to obtain the complete treatment 
records from the following private health 
care professionals: Drs. Terry Ando and 
Charles Dries, Valley Anesthesia/Pain 
Management, Building B, 3305 N. 2nd 
Street, Phoenix, Arizona 85012; and Dr. 
Paul A. Bombino, Sun Valley Urology PC, 
14506 W. Granite Valley Drive, Sun City, 
Arizona 85373.  

The RO should ensure that its notice to 
the appellant meets the requirements of 
Dingess/Hartman and Hupp (cited to 
above)-particularly as regards 
assignment of an effective date, as 
appropriate.

The RO's letter should also clearly 
explain to the appellant that he has a 
full one-year period to respond (although 
VA may decide the claim within the one-
year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO's efforts to verify the 
veteran's presence in or around 
Khamisiyah, Iraq, during the period 
from March 10 to March 13, 1991, should 
include, but are not limited to, 
contacting the Department of the Army, 
the Department of Defense (DOD), and 
the Arizona National Guard.  In doing 
so, the RO should contact LTC J.E. 
(full name included in the 
aforementioned May 2003 
correspondence), Officer Personnel 
Section, at 607-267-2753, or 
alternatively the Adjutant General, and 
request verification of whether the 
veteran and/or the 259th Engineer 
Company was assigned in or around 
Khamisiyah, Iraq, during the period 
from March 10 to March 13, 1991.  If 
the search for such verification yields 
negative results, that fact should 
clearly be documented in the claims 
file.  In contacting any records 
custodian (the Arizona National Guard, 
DOD or the service department), the RO 
should submit copies of the veteran's 
DD Form 214 for the period of December 
7, 1990 to June 26, 1991, the letter 
dated May 2, 2003, from the Adjutant 
General of the Arizona National Guard 
and accompanying attachments received 
by the RO on May 8, 2003, and the DOD 
letter dated December 5, 2000.

4.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, or a reasonable time period for 
the appellant's response has expired, the 
RO should forward the claims file for a 
comprehensive review of the record (to 
include all medical evidence and evidence 
reflecting lay assertions) and for an 
opinion as to the relationship, if any, 
between the veteran's death and any 
disability of service origin by a 
physician with expertise in oncology.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician, and the 
physician's report should reflect 
consideration of the veteran's documented 
medical history and the appellant's 
assertions.  Specifically, the physician 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or more probability) that 
the cause of the veteran's death is 
etiologically related to his period of 
active service, to include possible 
exposure to chemicals during Desert 
Storm.

The reviewing physician should set forth 
the complete rationale for the 
conclusions reached in a printed 
(typewritten) report.  

5.  To help avoid a future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim of 
service connection for the cause of the 
veteran's death in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO must furnish to the appellant and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



